        Case 2:20-cr-00204-GMN-EJY Document 25 Filed 10/14/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                         UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                   Case No. 2:20-cr-00204-GMN-EJY
10
                 Plaintiff,                      Second Stipulation to Continue
11
                                                 Briefing Deadline
           v.
12
     Xzavione Taylor,
13
                 Defendant.
14
15
16
17         On September 17, 2020, Taylor filed a suppression motion. The
18   government has filed its response, and this Court has scheduled the motion for
19   an evidentiary hearing on November 13, 2020. Taylor’s reply to the government’s
20   response is currently due on October 13, 2020.
21
22
23
24
25
26
        Case 2:20-cr-00204-GMN-EJY Document 25 Filed 10/14/20 Page 2 of 3




 1         Defense counsel needs an additional day to prepare the reply brief due to a
 2   Westlaw outage on the due date. Therefore, the parties jointly request that
 3   Taylor have until October 14, 2020, to file his reply.
 4
           DATED: October 13, 2020.
 5
      Rene L. Valladares                        Nicholas A. Trutanich
 6
      Federal Public Defender                   United States Attorney
 7
        /s/ Erin Gettel                           /s/ Stephanie Ihler
 8    By_____________________________           By_____________________________
 9    Erin Gettel                               Stephanie Ihler
      Assistant Federal Public Defender         Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
        Case 2:20-cr-00204-GMN-EJY Document 25 Filed 10/14/20 Page 3 of 3




 1                         UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:20-cr-00204-GMN-EJY
 4
                  Plaintiff,                       Order Granting Second
 5
                                                   Stipulation to Continue Briefing
 6         v.                                      Deadline

 7   Xzavione Taylor,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue Taylor’s deadline to file a reply to the government’s response to the
12
     motion to suppress.
13
           IT IS THEREFORE ORDERED that any reply to the government’s
14
     response (ECF No. 20) to Taylor’s motion to suppress (ECF No. 15) is due by
15
     October 14, 2020.
16
           DATED: October 14, 2020.
17
18
19                                           Elayna J. Youchah
                                             United States Magistrate Judge
20
21
22
23
24
25
26
                                               3
